01/26/2018
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT JACKSON
                        Assigned on Briefs December 5, 2017

                 STATE OF TENNESSEE v. CORBYN DAVIS

                 Appeal from the Circuit Court for Madison County
                        No. 16-204 Donald H. Allen, Judge
                     ___________________________________

                          No. W2017-00141-CCA-R3-CD
                      ___________________________________


A Madison County jury convicted the Defendant, Corbyn Davis, of first degree
premeditated murder and being a convicted felon in possession of a firearm. The trial
court sentenced the Defendant to life in prison for the murder conviction and to four
years for the firearm conviction. On appeal, the Defendant challenges the sufficiency of
the evidence to support each conviction. Upon reviewing the record and applicable law,
we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which ALAN E.
GLENN and J. ROSS DYER, JJ., joined.

George Morton Googe, District Public Defender; Gregory D. Gookin, Assistant Public
Defender, for the appellant, Corbyn Davis.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Jody Pickens, District Attorney General; and Aaron J. Chaplin and
Shaun Brown, Assistant District Attorneys General, for the appellee, State of Tennessee.


                                       OPINION

                    FACTUAL AND PROCEDURAL HISTORY

      The evidence presented at trial established that in the early morning hours of June
8, 2014, the victim, Mr. Jamar Rogers, was shot from behind while getting into an
occupied vehicle in a parking lot outside a night club (“the night club”) located by the
Omni Center in Jackson, Tennessee. The victim was rushed to the hospital but died as a
result of a single gunshot wound to his back.

                                   The State’s Proof

       Ms. Marlisa Smith testified that she was the fiancée of the victim and was with
him at the time of the shooting. On the night of the shooting, Ms. Smith went to the night
club with Ms. Brittney Wilson, Ms. Krystal Williams, and another woman identified as
“Jenna” to meet the victim and one of the victim’s friends. Ms. Smith stated that she
arrived with the other women around midnight and that the victim arrived at the same
time. The group stayed at the club for about three hours until Ms. Smith’s friends
decided they wanted to leave. Ms. Smith, the three friends with whom she arrived, and
the victim all exited the club and began walking toward the vehicle the women had
driven to the club. Video surveillance confirmed that Ms. Wilson, Ms. Williams, and
“Jenna” left the club at 2:55 a.m. and that Ms. Smith and the victim left the club
approximately forty-five seconds later. Ms. Smith stated that her three friends were
walking about ten feet in front of Ms. Smith and the victim.

       Ms. Smith stated that as she and the victim were walking toward the vehicle and as
the other three friends were getting inside the vehicle, a man approached the victim and
Ms. Smith. She stated that the man was wearing “a khaki or a yellowish Polo hat” with a
matching shirt. The man said, “What’s up, Jamar?” to the victim and attempted to shake
the victim’s hand. The victim looked at the man as if he was “shock[ed] that [the man]
was speaking,” and the victim “just walked through him.” Ms. Smith and the victim then
continued to the vehicle. By this time, the other three friends were already seated in the
vehicle, and Ms. Smith got into the middle of the backseat. Ms. Smith said, “Come on,
Jamar,” but the victim stood next to the car looking into the window. The victim said he
was going to go back inside and then said, “Never mind.” The victim was opening the
door when Ms. Smith heard three to four gunshots. The victim said, “Bae, I’m hit.” The
victim leaned on Ms. Smith, so she grabbed him, laid him down, and started performing
CPR as Ms. Wilson drove the vehicle to the hospital. Ms. Smith stated that she was
“screaming and hollering” both when she arrived at the hospital with the victim and when
an officer took her statement.

       Ms. Smith stated that immediately after hearing the gunshots, she saw another car
leaving the area down a road that ran adjacent to the parking lot and behind the parked
vehicle. She described the car as a brown or tan large vehicle, similar to a “Grand
Marquis.” She could determine the car’s make by its headlights and taillights. The
vehicle in which Ms. Smith was sitting when the shooting occurred had a shattered rear
windshield as a result of the shooting.

                                          -2-
       Ms. Smith testified that although she had never seen the man who approached
them prior to the night of the shooting, she found a picture of the Defendant the following
day on Facebook. The picture showed the Defendant sitting with another man, whom she
did not recognize, on top of a car that fit Ms. Smith’s description of the car she saw
leaving the area immediately after the shooting occurred. She stated that she recognized
the Defendant in the picture as the man who approached them that night because she
would “never forget that face.” Ms. Smith also identified the Defendant in court as the
man who approached her and the victim prior to the shooting.

        On cross examination, Ms. Smith acknowledged that she had two to three mixed
drinks that night and that she was “at least pretty buzzed.” She stated that the victim had
not been drinking and that she was not aware of any drug use by the victim that night.
She further acknowledged that when giving a statement to police at the hospital, she did
not tell the police about the man who approached them prior to the shooting. She told
police in her initial statement that she did not see a car leaving the scene. Ms. Smith said
that at the time of the questioning, however, she was “panicked.” She also acknowledged
that she was never shown a photographic lineup by the police to identify the man who
approached them prior to the shooting. However, Ms. Smith maintained that she was
certain that the Defendant was the man who approached them.

        Ms. Brittney Wilson testified that she had gone with Ms. Smith, Ms. Williams, and
“Jenna” to the night club. Ms. Wilson drove the group in her own vehicle and backed it
into a parking spot, with the rear end of the vehicle toward the road. She testified that she
did not see the Defendant approach the victim and Ms. Smith when they were leaving the
club. Ms. Wilson did see Ms. Smith get into the backseat of the vehicle. Ms. Wilson had
turned to look at her phone when she heard three or four gunshots coming from behind
the vehicle. She turned around and saw that the victim had been hit, and that the rear
windshield had been shattered. Ms. Wilson said that the victim “fell” into the backseat of
the vehicle and Ms. Wilson drove to the hospital.

       Ms. Wilson testified consistently with Ms. Smith’s testimony that when she turned
around after hearing the gunshots, she saw a vehicle driving on the road behind her car.
Ms. Wilson described the car as a beige or tan “Grand Marquis or Crown Vic,” based on
the style of the car. She described the damage to her own vehicle as a shattered rear
windshield, blood in the backseat, and a bullet hole in the backside of the vehicle. On
cross examination, Ms. Wilson stated that she did not have anything to drink that night
but that the other women had “[m]aybe a drink or two.”

       Officer Curtis Patrick Cozart of the Jackson Police Department (“JPD”) testified
that he was at the hospital when the women arrived with the victim. Officer Cozart stated
that he tried to keep the occupants of the vehicle calm but that they were “very, very,
                                            -3-
very upset.” Officer Cozart identified photographs of the shattered windshield of Ms.
Wilson’s vehicle, specifically noting where a round was shot through the windshield.

       Officer Wesley Smith of the JPD testified that he responded to a call for a loud
noise disturbance around 3:10 a.m. and was stopped by several individuals who said that
shots had been fired at the Omni Center. He searched the area and found two shell
casings on the road where Ms. Wilson and Ms. Smith testified seeing a car driving
immediately after the shooting had occurred.

        Mr. Demarcus Triplett testified that he was with the Defendant on the night of the
shooting. He stated that the Defendant was driving a “[g]ray Crown Vic or Marquis” that
belonged to the Defendant’s girlfriend. Mr. Triplett viewed the picture Ms. Smith found
on Facebook and identified the car in the picture as the one that they were in on the night
of the shooting. The Defendant picked up Mr. Triplett from work around midnight and
drove him home to change clothes. They then met Mr. Josh Cobb at a different club
located on North Parkway. The three men then went to the night club. They parked the
car and sat in the parking lot for a few minutes until another man, whom Mr. Triplett did
not know, got into the car with them. Mr. Triplett stated that the unidentified man was
drunk and immediately fell asleep in the backseat of the car. While they were in the car,
Mr. Triplett smoked marijuana with Mr. Cobb and the Defendant. Mr. Triplett testified
that he did not feel intoxicated, that he could remember what happened that night, and
that he was not drinking alcohol. The Defendant then asked Mr. Triplett to take the
drunk man home. The Defendant and Mr. Cobb got out of the car, and Mr. Triplett then
left the parking lot and started to drive the drunk man home. Mr. Triplett was unable to
wake the drunk man to find out where the man lived, however, so he turned around and
went back to the parking lot of the club. Mr. Triplett estimated that he was gone for
fifteen to twenty minutes. He parked the car when he returned, and Mr. Cobb and the
Defendant got back into the vehicle.

       When the group decided to leave, Mr. Triplett drove the car in a circle through the
parking lot again and then pulled out onto the street that ran behind the parking lot. The
Defendant then told Mr. Triplett to stop the car, and Mr. Triplett did so. The Defendant
got out and walked around the car back to the parking lot. Mr. Triplett saw the victim
and two females walking through the parking lot and heard the Defendant say, “What’s
up, Jamar?” Mr. Triplett then saw the Defendant raising a black and silver weapon in the
air. Mr. Triplett turned his head away from the Defendant, and about five to seven
seconds later, Mr. Triplett heard a gunshot. Mr. Cobb encouraged Mr. Triplett to leave
without the Defendant. Mr. Triplett put the car into gear but the Defendant was already
running back around the car before Mr. Triplett could drive away. The Defendant got
back into the car and said, “Just drive.” Mr. Triplett drove the car in a direction that was
consistent with the testimony of Ms. Smith and Ms. Wilson. He drove the car to a
                                           -4-
friend’s house in an area called the “Backwoods,” and Mr. Cobb, the Defendant, and the
drunk man drove away in the car, leaving Mr. Triplett at his friend’s house.

        Mr. Triplett described the weapon with which he saw the Defendant that night as a
“small gun” like a “[.]25 automatic.” He stated that he did not see that gun again until he
and the Defendant were robbed “a couple of weeks” later. Mr. Triplett stated that he and
the Defendant were in a car together with another man identified as “Fanbo” and that
they drove to an area where about thirty individuals were standing. Mr. Triplett stated
that he did not know if there was a meeting occurring or if it was a setup. “Fanbo” and
the Defendant got out of the car and walked to the group of people. Mr. Triplett then got
out of the car and was patted down by Mr. Lewis Dotson. Mr. Dotson took Mr. Triplett’s
cellular phone and a couple of dollars from him. The group also took approximately
$200 and a gun from the Defendant. Mr. Triplett stated that the gun appeared to be the
same gun he saw the Defendant waving in the air on the night of the shooting. At trial,
Mr. Triplett was shown a picture of a Bryco pistol that was later introduced into
evidence. He stated that the gun in the picture looked like the gun that the Defendant had
the night of the shooting and that Mr. Dotson took from the Defendant the day of the
robbery.

        Mr. Triplett testified that he did not see the Defendant again after the robbery
occurred. He did not go to the police after the shooting or after the robbery. He stated
that he was “scared” and that everyone he knew who had previously testified in a trial
“end[ed] up getting killed afterwards.” Mr. Triplett only spoke to police about the
shooting after he was arrested for an unrelated offense in January, 2016. Mr. Triplett
stated that no promises were made to him by the State in exchange for his testimony.

       On cross examination, Mr. Triplett acknowledged that he never reported the
robbery to the police. When asked why his initial statement to the police was that Mr.
Cobb joined them while they were at the night club, Mr. Triplett explained that there
must have been a typo when the investigator entered the report because Mr. Cobb joined
the group when they were still at the Parkway club. Mr. Triplett also stated that he was
afraid of guns and did not like guns but acknowledged that he had one previous gun
charge. He also identified pictures of himself posted on a social media website under the
name “Rashad Woods.” The pictures showed Mr. Triplett holding a gun with the
caption, “Hit me up if you want to buy it.” Mr. Triplett testified that after speaking to the
police about the Defendant’s involvement in the shooting, Mr. Triplett received
unsupervised probation for driving on a suspended license. Mr. Triplett was not charged
in connection with the shooting.

     Mr. Matthew Price testified that he was incarcerated with the Defendant from
December of 2015 to March of 2016. Mr. Price stated that he interacted with the
                                            -5-
Defendant every day and described the Defendant as “pretty shaky.” He stated that the
Defendant “wouldn’t give specifics at first” regarding his charges but that the Defendant
became more specific over time. Mr. Price testified that the Defendant would ask
questions “like how long can a camera keep video,” “can you find fingerprints on spent
shells,” and “can they get DNA off a gun.” Mr. Price said that the Defendant also asked
Mr. Price to look up first degree murder in the law books for him. Mr. Price testified,
“[W]ithout coming out and telling me, … [the Defendant] kind of told me that … he had
shot somebody at a club.” Mr. Price could not recall the name of the person whom the
Defendant shot. Mr. Price stated that the Defendant told him that after the shooting, the
Defendant got into a vehicle and “drove to the woods or Back Woods or something along
those lines.” Mr. Price testified that when the Defendant spoke about the shooting, he did
so “discre[et]ly,” in that he would not say the word “kill.” Instead, the Defendant would
spell or whisper the word. The Defendant also told Mr. Price that at some point another
person was arrested with the same gun that the Defendant had used and that the
Defendant’s questions about DNA evidence then followed.

        Mr. Price testified that around March of 2016, he and the Defendant were both in
city court. The Defendant was there for his preliminary hearing and Mr. Price was there
for a drug possession case that was pending at the time. Mr. Price said they saw the
driver of the vehicle in which the Defendant was riding on the day of the shooting. The
driver testified at the Defendant’s preliminary hearing, and the Defendant told Mr. Price
that the driver was not credible, that the driver was there when the shooting occurred, and
that the driver was “just as guilty as [the Defendant] was.” Mr. Price testified that prior
to the Defendant’s preliminary hearing, Mr. Price had submitted “numerous request
forms” to talk to the police about the Defendant’s case. After getting no response, Mr.
Price was able to talk to the police the day of the hearing by “flagging” down
investigators. Mr. Price testified that he was no longer being held in the same pod as the
Defendant at the time of the hearing.

       On cross examination, Mr. Price acknowledged that he was serving three years on
probation for a previous felony conviction at the time of the trial. He also acknowledged
that he was arrested again for failure to report to the probation office and that the court
ordered him to rehabilitation rather than revoking his probation. Mr. Price claimed that
receiving rehabilitation rather than revocation was not connected to the statements he
gave to the police about the Defendant. He agreed that at the time of trial, he still had
pending charges. Mr. Price also claimed that what defense counsel described as a “low
bond” of $5,000 was not related to his statements to the police. He testified that he did
not have an agreement with the State in exchange for his testimony, but that he was
getting “consideration” for his testimony. Mr. Price also noted that at the time he spoke
with the police, he had not spoken to anyone about receiving any consideration.

                                           -6-
        Further evidence introduced by the State established that on August 15, 2014, a
search warrant was executed on a residence with eight to ten members of the Vice Lords
street gang inside of it at the time. While searching the residence, law enforcement found
a .25 caliber Bryco pistol in a bathtub, with one round inside of it. Investigator Kelly
Schrotberger, of the JPD Gang Enforcement Team, was familiar with the Vice Lords
street gang and interviewed the members who were inside the residence. He testified that
Mr. Lewis Dotson and Mr. William Curry-Anthony were two of the individuals in the
residence at the time. No one was charged with possession of the Bryco pistol that was
found.

        Dr. Erin Carney, a medical examiner who performed an autopsy on the victim,
testified that the victim had a gunshot wound on the left side of his back. Dr. Carney
stated that the bullet had injured one of his ribs, went through his lung, and entered his
pulmonary vein. The blood in the vein then carried the bullet into the victim’s heart, and
the bullet was retrieved from the victim’s heart during the autopsy. Dr. Carney
concluded from the wound that the gun was more than two or three feet away from the
skin when it was fired, but she could not determine how much further away it was. She
testified that the cause of death was the gunshot wound to the back and that the manner of
death was homicide. She stated that death would not have been instantaneous but would
have taken “seconds to minutes.” Dr. Carney stated that in her opinion, the victim would
have been able to enter a car and say that he had been shot and that the victim might have
survived a three-mile drive to the hospital.

       Special Agent Samantha Spencer, a forensic scientist with the Tennessee Bureau
of Investigation (“TBI”) DNA and Serology Unit, testified that she performed DNA
analysis on the Bryco pistol. Special Agent Spencer used standards obtained from the
individuals who were in the residence where the gun was found, including Mr. Dotson
and Mr. Curry-Anthony, to determine if their DNA was present on the Bryco pistol. She
was unable to obtain a DNA profile from the pistol due to insufficient or degraded DNA.

        Special Agent Eric Warren, a forensic scientist with the TBI Firearms
Identification Unit, testified that he examined the two shell casings that were found on
the road where the shooting occurred. He determined that the two shell casings were
fired from the same unknown firearm. He analyzed the Bryco pistol and determined that
there were similar class characteristics between the pistol and the shell casings but that
the mechanical fingerprint was insufficient to conclude that the shell casings had in fact
been fired from the Bryco pistol. Special Agent Warren also examined the bullet that
was retrieved from the victim’s heart and concluded that the bullet had been fired from
the Bryco pistol.



                                          -7-
                                     Defense Proof

       Mr. William Curry-Anthony testified that he was in the residence that was
searched in August, 2014. He testified that the police confiscated the Bryco pistol and
that he told the police that his name was “Anthony Williams.” He also told the police
that he found the gun in an alley in Humboldt. In July of 2015, Mr. Curry-Anthony gave
the police a second statement and said that he actually purchased the gun from “D.
Triplett” in July of 2015 for approximately $50. When giving this second statement, Mr.
Curry-Anthony identified two photographs of Mr. Demarcus Triplett as the person from
whom he purchased the pistol.

        On cross examination, Mr. Curry-Anthony initially denied being a member of the
Vice Lords street gang, but later acknowledged his membership after the State questioned
him about the tattoo on his face. Mr. Curry-Anthony acknowledged that all except one of
the other individuals in the residence on the day of the search were members of the Vice
Lords gang. He acknowledged that he made his initial statement to the police after he
had been in jail for a week with the other gang members who were arrested. He claimed,
however, that they did not speak to each other about their pending cases. The State then
asked, “And then what happened was, you guys split up the guns to the non-felons;
right?” Mr. Curry-Anthony answered, “Right,” but then maintained that he would not lie
for Mr. Dotson, who was another gang member in the residence at the time of the search.
Mr. Curry-Anthony also agreed that since he was not a convicted felon, it was not illegal
for him to have possession of the pistol. He further acknowledged that he had had a
probation violation at the time in addition to the pending charges that resulted from the
search of the residence. Mr. Curry-Anthony acknowledged that he lied about his name
and about how he obtained the pistol in his initial statement to the police. He maintained
at trial that he actually received the gun by buying it from Mr. Triplett. He stated that
Mr. Triplett arrived in a car with another person, whom Mr. Curry-Anthony would not
identify, and that Mr. Triplett then sold the pistol to Mr. Curry-Anthony.

        The defense introduced evidence to establish that Mr. Price was incarcerated with
the Defendant from December 7, 2015, until January 5, 2016, whereas Mr. Price had
testified that he was with the Defendant from December of 2015 to March of 2016. The
defense also introduced a consent form into evidence, which showed that the Defendant
had given consent to the State to obtain his DNA sample. However, the Defendant’s
DNA was not used as a standard when Special Agent Spencer conducted the DNA
analysis on the Bryco pistol.

      The jury returned verdicts of guilty for Count 1, first degree premeditated murder,
and Count 2, being a convicted felon in possession of a firearm. The Defendant received

                                          -8-
consecutive sentences of life in prison on Count 1 and four years in prison on Count 2.
The Defendant’s timely appeal followed.

                                        ANALYSIS

       The Defendant challenges the sufficiency of the evidence to support his
convictions. When a defendant challenges the sufficiency of the evidence, this court
must determine whether the evidence is sufficient “to support the finding by the trier of
fact of guilt beyond a reasonable doubt.” Tenn. R. App. P. 13(e). The appellate court
examines the relevant statute to determine the essential elements for the offense and
analyzes the evidence admitted at trial to determine whether each element is adequately
supported. State v. Stephens, 521 S.W.3d 718, 723-24 (Tenn. 2017) (citations omitted).
The court determines “‘whether, after viewing the evidence in the light most favorable to
the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.’” Id. at 724 (quoting Jackson v. Virginia, 443 U.S.
307, 319 (1979)).

       The standard of review remains the same regardless of whether the conviction is
based upon direct or circumstantial evidence. Id. (citing State v. Dorantes, 331 S.W.3d
370, 379 (Tenn. 2011)). “‘[T]he State is entitled to the strongest legitimate view of the
evidence and all reasonable or legitimate inferences which may be drawn therefrom.’”
Id. (quoting State v. Harris, 839 S.W.2d 54, 75 (1992)). This court does not reweigh the
evidence. Id. (citing State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992)). Instead, “a jury
verdict, approved by the trial judge, accredits the testimony of the witnesses for the State
and resolves all conflicts in the testimony in favor of the State.” Id. (quoting Harris, 839
S.W.2d at 75) (internal quotations omitted). The conviction replaces the presumption of
innocence with a presumption of guilt. Id. (citing Evans, 838 S.W.2d at 191). On appeal,
the defendant has the burden of demonstrating why the evidence is insufficient to support
the verdict. Id. (citing State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982))

       First degree murder is the “premeditated and intentional killing of another.”
T.C.A. § 39-13-202(a)(1). Conduct is intentional when the actor has the “conscious
objective or desire to engage in the conduct or cause the result.” T.C.A. § 39-11-302(a).
A premeditated act is one “done after the exercise of reflection and judgment.” T.C.A. §
39-13-202(d). Premeditation requires a finding that “the intent to kill must have been
formed prior to the act itself.” Id. “It is not necessary that the purpose to kill preexist in
the mind of the accused for any definite period of time.” Id. The statute also specifies
that “[t]he mental state of the accused at the time the accused allegedly decided to kill
must be carefully considered in order to determine whether the accused was sufficiently
free from excitement and passion as to be capable of premeditation.” Id. Factors that
support a finding of premeditation include but are not limited to: the use of a deadly
                                            -9-
weapon upon an unarmed victim; the particularly cruelty of the killing; the nature of the
killing; the firing of multiple shots; evidence establishing motive; declarations by the
defendant of an intent to kill; evidence of procurement of a weapon; lack of provocation
by the victim; failure to render aid; preparations before the killing for concealment of the
crime; the destruction or secretion of evidence; and calmness immediately after the
killing. State v. Adams, 405 S.W.3d 641, 663 (Tenn. 2013); State v. Bland, 958 S.W.2d
651, 660 (Tenn. 1997); State v. Larkin, 443 S.W.3d 751, 815-16 (Tenn. Crim. App.
2013); State v. Halake, 102 S.W.3d 661, 669 (Tenn. Crim. App. 2001).

      Tennessee Code Annotated section 39-17-1307(b)(1)(B) makes it an offense to be
convicted of a felony drug offense and possess a firearm. Firearm is defined as “any
weapon designed, made or adapted to expel a projectile by the action of an explosive or
any device readily convertible to that use.” T.C.A. § 39-11-106(a)(11).

       The Defendant argues that the evidence was insufficient to support his convictions
because the testimony from Mr. Triplett and Mr. Price was not credible and because the
remaining evidence was circumstantial. The Defendant specifically maintains that the
State failed to show motive for the killing and that there was no physical or DNA
evidence that linked the Defendant to the Bryco pistol.

       When viewed in the light most favorable to the State, the proof established that the
Defendant attempted to speak to the victim by saying, “What’s up, Jamar?” moments
before the victim was shot. Two witnesses testified to seeing a car leaving the crime
scene, and their descriptions of the car matched that in which the Defendant was riding
the night of the shooting. Ms. Smith identified a photograph of the Defendant as the man
who approached Ms. Smith and the Defendant moments before the shooting occurred.
The driver of the car, Mr. Triplett, testified that the Defendant shot the victim. Although
Mr. Triplett did not see the Defendant pull the trigger, he saw the Defendant approach the
victim, wave a pistol in the air, and run back to the car immediately after shots were fired.
Mr. Triplett further testified that he and the Defendant were robbed by Mr. Dotson, who
took the Defendant’s pistol. Later testimony established that Mr. Dotson was in the Vice
Lords street gang and was inside a residence with other gang members when the Bryco
pistol was found by law enforcement. A TBI expert testified that the shell casings found
at the crime scene had similar characteristics to test shots fired from the Bryco pistol.
Additionally, the expert concluded that the bullet that was retrieved from the victim’s
heart had in fact been fired from the pistol found at the residence. Mr. Triplett’s
testimony was corroborated by the testimony of Mr. Price. Mr. Price testified that the
Defendant spoke to him about the shooting while they were incarcerated together. The
Defendant asked incriminating questions to Mr. Price and essentially confessed his
involvement in the shooting. Mr. Price knew that the Defendant had shot someone
outside of a club, that the Defendant then got into a car, and that they drove to an area
                                           - 10 -
described as the “woods or Back Woods,” which was consistent with Mr. Triplett’s
testimony.

        The jury’s finding of premeditation was supported by the evidence presented at
trial. The victim was unarmed when he was killed. See Bland, 958 S.W.2d at 660. The
Defendant did not render aid and immediately fled the scene after firing shots at the
victim. See Larkin, 443 S.W.3d at 815-16. According to eyewitness testimony, three to
four shots were fired without any provocation from the victim. See id.; Halake, 102
S.W.3d at 669. The evidence also established that the victim was shot in the back. See
State v. Joe Edward Daniels, No. M2015-01939-CCA-R3-CD, 2017 WL 1032743, at *8
(Tenn. Crim. App. Mar. 16, 2017) (noting that a shot from behind is sufficient to support
a finding of premeditation). Thus, the State met its burden in establishing premeditation.

        As noted above, the jury’s guilty verdict, approved by the trial court, accredits the
testimony of the State’s witnesses and resolves all conflicts in favor of the State.
Stephens, 521 S.W.3d at 724. The rationale behind this rule is that “[t]he trial judge and
the jury see the witnesses face to face, hear their testimony and observe their demeanor
on the stand.” Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966). Here, the jury heard
the testimony of both Mr. Triplett and Mr. Price, as well as the evidence presented by the
defense in an effort to discredit their testimony. By returning guilty verdicts, the jury
clearly resolved the issue of credibility in the State’s favor. We may not now reconsider
the jury’s assessment of credibility. See State v. Carruthers, 35 S.W.3d 516, 558 (Tenn.
2000).

       Additionally, “a criminal offense may be established exclusively by circumstantial
evidence.” Dorantes, 331 S.W.2d at 379 (citing Duchac v. State, 505 S.W.2d 237, 241
(Tenn. 1973); Marable v. State, 313 S.W.2d 451, 456-58 (Tenn. 1958)). Here, physical
evidence established that the bullet that killed the victim was shot from the Bryco pistol.
Witness testimony established that the Bryco pistol was consistent with the one the
Defendant had on the night of the shooting, that was taken from the Defendant by Mr.
Dotson, and that was found in the residence with Mr. Dotson. The Defendant points to
the fact that Mr. Curry-Anthony claimed ownership of the pistol. Although the testimony
of Mr. Curry-Anthony regarding how he obtained the pistol was inconsistent with the
testimony of Mr. Triplett, the jury heard the testimony of each witness and settled the
conflict in favor of Mr. Triplett by returning guilty verdicts. See Stephens, 521 S.W.3d at
724.

       We also note that although the Defendant argues that the State failed to show
motive for the killing, motive is not an essential element of first degree premeditated
murder that must be proven by the State. See State v. Bell, 512 S.W.3d 167, 191 (Tenn.
2015) (noting that motive is not an element of first degree murder).
                                           - 11 -
                                  CONCLUSION

      Based on the foregoing reasons, we conclude that the evidence was sufficient to
support the convictions and affirm the judgments of the trial court.




                                                ________________________________
                                                JOHN EVERETT WILLIAMS, JUDGE




                                       - 12 -